Citation Nr: 1427497	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  05-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for a vertigo disorder or dizziness, to include as secondary to service-connected bilateral hearing loss and tinnitus.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of being housebound.

(The Veteran's motion to revise the January 2014 Board decision on the basis of clear and unmistakable error (CUE) is the subject of a separate decision).


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active military service from February 1969 to January 1971.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of whether there was CUE in the March 2004 rating decision in the assignment of an effective date of December 19, 2003 for hearing loss and tinnitus, and of entitlement to SMC based on deafness, have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See the Veteran's submission of November 2013.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for vertigo or dizziness, and entitlement to SMC based on the need for the regular aid and attendance of another person or on account of being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's headaches are etiologically related to a disease, injury, or event in service, or were caused or aggravated by service-connected disability.



CONCLUSION OF LAW

Service connection for headaches is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for headaches, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated in August 2008 and January 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  The VCAA letters informed the Veteran of what information or evidence was needed to support his claim, including claims for secondary service connection, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The VCAA notices also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was initially provided with a VA examination in September 2009.  The September 2009 VA examiner opined that the Veteran's headaches were not caused by his hearing loss, but did not provide any opinion regarding whether they were aggravated by his hearing loss, or whether they were caused or aggravated by his service-connected tinnitus.  Therefore, in January 2014, the Board remanded the Veteran's claim for a VA medical opinion to address whether the Veteran's headaches were caused or aggravated by his hearing loss or tinnitus, or whether they are otherwise directly related to his active service.  A January 2014 VA medical opinion was obtained from the same examiner, which opinion addressed all the questions posed by the Board and included adequate rationales for the conclusions provided.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives, and that the September 2009 VA examination report and January 2014 VA medical opinion, taken together, are sufficient upon which to base a decision with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board adds that the September 2009 VA examination report reflects that the VA examiner reviewed the claims file, interviewed the Veteran, and examined him.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2013).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from February 1969 to January 1971.  He claims that he has headaches that are caused or aggravated by his service-connected hearing loss and tinnitus, or that are otherwise directly related to his active service.

With regard to the Veteran's service treatment records, an October 1969 service treatment record reflects that the Veteran reported experiencing headaches and difficulty with his vision, and that he had worn glasses in the past but not presently.  An impression of refractive error was recorded.

Post-service, the first record of complaint is a November 2007 VA treatment record reflecting the Veteran reported experiencing occasional headaches.  A January 2010 VA treatment record reflects that the Veteran reported experiencing a severe headache, but denied any dizziness.

A September 2009 VA examination report reflects that the Veteran reported that his headaches had their onset over 30 years prior (i.e., at least as early as 1979).  The Veteran reported that there was no precipitating event, and that pain would occur around the eyes, back of the head, temporal areas, and that some were severe enough to cause nausea and vomiting, and that light would exacerbate the pain.  The examiner opined that it was less likely as not that the Veteran's headaches were caused by his service-connected hearing loss.  The examiner reasoned that the Veteran's headaches were a mixture of tension headaches and migraines, neither of which are associated with hearing loss or trauma to the ears.

As noted in the VCAA section above, the Board remanded the Veteran's claim to obtain a VA medical opinion to address direct service connection, as well as whether the Veteran's headaches were aggravated by his service-connected hearing loss, and whether they were caused or aggravated by his service-connected tinnitus.

A January 2014 VA medical opinion from the same examiner reflects that the examiner opined that the Veteran's headaches are less likely than not related to his active service.  While the examiner acknowledged that the Veteran had one incidence of headaches in service, the examiner explained that this incidence was attributed to his refractive error, whereas the Veteran's current, recurrent headaches show features of migraines as well as tension headaches, and there was no record of recurrent headaches such as tension headaches or migraines in service.  

The examiner also opined that the Veteran's headaches are less likely than not caused or aggravated by his hearing loss or tinnitus.  The examiner reasoned that the cause of the Veteran's tension headaches and migraines (muscular factors for tension headaches, and neurogenic inflammation for migraines) are anatomically separate from the components of the outer, middle, or inner ear, and that these headaches types are not affected by auditory symptoms such as hearing loss or tinnitus.

The Board finds the above September 2009 VA examination report and January 2014 VA medical opinion, taken together, to be the most probative evidence of record as to whether the Veteran's headaches are related to his active service, or are caused or aggravated by the Veteran's service-connected hearing loss or tinnitus.  The VA examiner based his opinions on a review of the history, and provided a thorough rationale for his conclusions (as supplemented by the January 2014 VA medical opinion).  The Board adds that there is no medical opinion of record that contradicts the opinions of the VA examiner.

The Board acknowledges the Veteran's lay assertion that his headaches were caused by his active service or are caused or aggravated by his hearing loss and tinnitus.  The Board finds, however, that because the VA examiner is a medical doctor, his opinion with a supporting rationale outweighs the Veteran's reports as to etiology as the Veteran is not shown to have any medical education, experience, or training.  Furthermore, the Board notes that the VA examiner provided a detailed rationale for his conclusions.  Therefore, the Board finds the opinion of the VA examiner to be by far more probative.  While the Board acknowledges that the Veteran, as a lay person, is competent to report experiencing headaches, the Board emphasizes that this is not a case involving the Veteran having ever alleged that he has experienced continuity of symptomology.  Rather, as shown above, the Veteran reported to the VA examiner that he had experienced headaches for around 30 years, which indicates onset following service.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for headaches, to include as secondary to service-connected bilateral hearing loss and tinnitus, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for headaches, to include as secondary to service-connected hearing loss and tinnitus, is denied.


REMAND

The Veteran claims that he has a vertigo disorder or dizziness, to include as secondary to his service-connected hearing loss or tinnitus.  He also claims entitlement to SMC based on the need for aid and attendance or on account of being housebound.

Most recently, in January 2014, the Board remanded the Veteran's claim for service connection for a vertigo disorder or dizziness (and deferred decision on the SMC issue based thereon) because the September 2009 VA examiner did not provide any opinion as to whether the Veteran's vertigo or dizziness was aggravated by his service-connected hearing loss, or whether it was caused or aggravated by his service-connected tinnitus.  The Board directed that a VA medical opinion be obtained to clarify whether the Veteran's vertigo or dizziness was caused or aggravated by his service-connected hearing loss or tinnitus, or whether it was otherwise directly related to his active service.

A January 2014 VA medical opinion was obtained.  The VA examiner opined that the Veteran's vertigo or dizziness was not caused or aggravated by his hearing loss, and was not otherwise directly related to his active service, and provided an adequate rationale for his conclusions.  The examiner did not, however, opine as to whether it was caused or aggravated by the Veteran's service-connected tinnitus.  Therefore, regrettably, the Board finds that a remand is necessary so that another VA medical opinion may be obtained to further clarify whether the Veteran's vertigo or dizziness was caused or aggravated by his tinnitus.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim for SMC based on the need for aid and attendance or on account of being housebound, because the issue of entitlement to service connection for vertigo or dizziness is being remanded herein for further development, the Board defers decision on this issue at this time as premature.  Again, the Board notes that the Veteran has indicated on multiple occasions that it was not his intent to file for aid and attendance benefits.  However, he also indicated in his substantive appeal dated in February 2013 that he was appealing all issues listed in the statement of the case in January 2013.  The aid and attendance issue was considered therein.  If the Veteran wishes to withdraw the SMC issue pertaining to aid and attendance and housebound benefits (separate from the issue of entitlement to SMC based on deafness), he can withdraw those issues from his appeal by submitting documentation to that effect pursuant to 38 C.F.R. § 20.204.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from the same examiner who provided the January 2014 VA medical opinion for the Veteran's vertigo/dizziness to address as follows:

a) Whether the Veteran's vertigo/dizziness is caused or aggravated by (i.e., worsened beyond the natural progress) his service-connected tinnitus;

b) If the examiner is of the opinion that the Veteran's vertigo/dizziness has been aggravated by his service-connected tinnitus, the examiner should identify the baseline level of the vertigo/dizziness and the degree of disability due to aggravation.

The examiner is asked to phrase his or her opinion in terms of whether it is "more likely than not" (a probability of greater than 50 percent), "at least as likely as not" (a probability of 50 percent or greater), or "less likely than not" (a probability of less than 50 percent).  Any opinion expressed must be accompanied by a complete rationale.

If the same VA examiner who provided the January 2014 VA medical opinion is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

2. Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


